Citation Nr: 1501986	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  10-09 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for degenerative disc disease of the lumbosacral spine, including as due to service-connected left ankle arthritis.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for plantar fasciitis of the right foot.

4.  Entitlement to service connection for a skin disability of the back of the head and the feet.

5.  Entitlement to service connection for a gastrointestinal disability, to include gastritis.

6.  Entitlement to service connection for residuals of a left buttock strain.

7.  Entitlement to service connection for a respiratory disability, to include allergic rhinitis and sinusitis.

8.  Entitlement to service connection for migraine headaches.

9.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include dysthymic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had multiple periods of active service, including active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the U.S. Army and the Army National Guard (ANG), including from January to June 1992, March to June 2003, July 2006 to November 2007, and additional unverified ANG service.  The Veteran's active service included serving in Kuwait in support of Operation Iraqi Freedom.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which reopened the Veteran's previously denied claim of service connection for degenerative disc disease of the lumbosacral spine, including as due to service-connected left ankle arthritis, and denied this claim on the merits.  The RO also denied, in pertinent part, the Veteran's claims of service connection for a right ankle disability (which was characterized as right ankle strain), plantar fasciitis of the right foot, a skin disability of the back of the head and the feet (which was characterized as separate service connection claims for a skin disability of the back of the head and skin disability of the feet), a gastrointestinal disability, to include gastritis (which was characterized as gastritis), residuals of a left buttock strain (which was characterized as buttock strain left gluteus medius/maximus), a respiratory disability, to include allergic rhinitis and sinusitis (which was characterized as allergic rhinitis), migraine headaches, and for an acquired psychiatric disability other than PTSD, to include dysthymic disorder (which was characterized as dysthymic disorder (claimed as depression)).  The Veteran disagreed with this decision in September 2008.  He perfected a timely appeal in March 2010.  Having reviewed the record evidence, the Board finds that the issues on appeal should be recharacterized as stated on the title page of this decision.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Board observes that, in a March 2004 rating decision, the RO denied the Veteran's claim of service connection for degenerative disc disease of the lumbosacral spine, including as due to service-connected left ankle arthritis.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2014).  The Veteran also did not submit any statements relevant to this claim within 1 year of the March 2004 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for degenerative disc disease of the lumbosacral spine, including as due to service-connected left ankle arthritis, is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Board observes that a change in diagnosis or the specificity of the claim must be considered carefully in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008). In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury when it is an independent claim based on distinct factual bases. The Board also recognizes the holding in Velez v. Shinseki, 23 Vet. App. 199 (2009), that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.

In this case, the Board notes that the Veteran has been diagnosed as having degenerative disc disease of the lumbosacral spine, intervertebral disc displacement, lumbago, and disc with lumbar radiculopathy.  As opposed to facts in Velez, however, the Veteran consistently has pursued a claim of service connection for degenerative disc disease of the lumbosacral spine, including as due to service-connected left ankle arthritis.  In that regard, the present request to reopen turns upon diagnoses and factual bases that were considered in prior decisions.  Therefore, the threshold question of whether new and material evidence has been submitted must be addressed.

The issues of entitlement to service connection for a respiratory disability, to include allergic rhinitis and sinusitis, migraine headaches, and for an acquired psychiatric disability other than PTSD, to include dysthymic disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a rating decision dated on March 23, 2004, the RO denied, in pertinent part, the Veteran's claim of service connection for degenerative disc disease of the lumbosacral spine, including as due to service-connected left ankle arthritis; this decision was not appealed and became final.

2.  The evidence received since the March 2004 RO decision is either cumulative or redundant of evidence previously considered in support of the Veteran's claim of service connection for degenerative disc disease of the lumbosacral spine, including as due to service-connected left ankle arthritis, and does not relate to an unestablished fact necessary to substantiate the claim.

3.  The Veteran does not experience any current right ankle disability, plantar fasciitis of the right foot, skin disability of the back of the head and feet, gastrointestinal disability, to include gastritis, or residuals of a left buttock strain which could be attributed to active service.


CONCLUSIONS OF LAW

1.  The March 2004 RO decision, which denied the Veteran's claim of service connection for degenerative disc disease of the lumbosacral spine, including as due to service-connected left ankle arthritis, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  Evidence received since the March 2004 RO decision in support of the Veteran's claim of service connection for degenerative disc disease of the lumbosacral spine, including as due to service-connected left ankle arthritis, is not new and material; thus, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  A right ankle disability was not incurred in or aggravated by active service nor may right ankle arthritis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

4.  Plantar fasciitis of the right foot was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

5.  A skin disability of the back of the head and the feet was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

6.  A gastrointestinal disability, to include gastritis, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

7.  Residuals of a left buttock strain were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in February 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The February 2008 letter defined new and material evidence, advised the Veteran of the reasons for the prior denial of the claim of service connection for degenerative disc disease of the lumbosacral spine, including as due to service-connected left ankle arthritis, and noted the evidence needed to substantiate the underlying claims.  That correspondence satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Additional notice of the five elements of a service-connection claim also was provided in the February 2008 letter, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support reopening the Veteran's claim of service connection for degenerative disc disease of the lumbosacral spine, including as due to service-connected left ankle arthritis.  The evidence also does not support granting service connection for a right ankle disability, plantar fasciitis of the right foot, a skin disability of the back of the head and feet, a gastrointestinal disability, to include gastritis, or for residuals of a left buttock strain.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, the February 2008 VCAA notice letter was issued prior to the currently appealed rating decision issued in August 2008; thus, this notice was timely.  Because all of the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  There has been no prejudice to the Veteran and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained below in greater detail, because new and material evidence has not been received to reopen the Veteran's claim of service connection for degenerative disc disease of the lumbosacral spine, including as due to service-connected left ankle arthritis, an examination is not required.  There also is no competent evidence, other than the Veteran's statements, which indicates that a right ankle disability, plantar fasciitis of the right foot, a skin disability of the back of the head and feet, a gastrointestinal disability, to include gastritis, or residuals of a left buttock strain may be associated with service.  The Veteran is not competent to testify as to etiology of any of these disabilities as they require medical expertise to diagnose.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon, 20 Vet. App. at 79.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

New and Material Evidence Claim

In March 2004, the RO denied, in pertinent part, the Veteran's claim of service connection for degenerative disc disease of the lumbosacral spine, including as due to service-connected left ankle arthritis.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).  The Veteran did not initiate an appeal of the March 2004 rating decision and it became final.  The Veteran also did not submit any statements relevant to this claim within 1 year of the March 2004 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.

The claim of service connection for degenerative disc disease of the lumbosacral spine, including as due to service-connected left ankle arthritis, may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claim for degenerative disc disease of the lumbosacral spine, including as due to service-connected left ankle arthritis, on a VA Form 21-4138 which was date stamped as received by the RO on November 28, 2007.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2014).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for degenerative disc disease of the lumbosacral spine, including as due to service-connected left ankle arthritis, the evidence before VA at the time of the prior final RO decision in March 2004 consisted of the Veteran's ANG records, a report of VA examination in December 2003, the Veteran's private treatment records, and his lay statements.  The RO noted that the Veteran's ANG records showed that he had fractured his left ankle in July 2000 while on ACDUTRA but he had not injured his lumbosacral spine at that time.  The RO next noted that the Veteran's private treatment records showed a diagnosis of degenerative disc disease of the lumbosacral spine prior to his left ankle injury and the Veteran reported that he had injured his back initially in 1991 after a motor vehicle accident.  The RO finally noted that the VA examiner had opined that the Veteran's degenerative disc disease was not related to active service, including as due to service-connected left ankle arthritis.  Thus, the claim was denied.

The newly received evidence includes additional ANG records and VA and private outpatient treatment records and examination reports.  This evidence shows that, on VA general medical examination in May 2008, the Veteran's complaints included low back pain since 1994.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that his "[l]ow back hurts all the time."  He rated his low back pain as 8/10 on a pain scale (with 10/10 being the worst imaginable pain).  His low back pain did not radiate in to his bilateral lower extremities.  "He has stiffness in the back all the time.  He has no back brace."  The Veteran denied any bowel or bladder incontinence.  Physical examination showed a normal gait and posture, tenderness in the mid lumbar area, and no tenderness over the paraspinal muscles.  X-rays of the lumbosacral spine showed a slight decrease in interspace at L1-L3 "consistent with early degenerative osteoarthritis," no evidence of compression fracture or spondylolisthesis, intact pedicles and sacroiliac joints, normal soft tissues, and a normal pelvis.  The diagnoses included degenerative disc disease and spondylosis of the lumbar spine. 

The Veteran's newly submitted private treatment records show that, following an magnetic resonance imaging (MRI) scan of his lumbar spine in May 2009, the radiologist's impressions were mild hypertrophic osteoarthritic change of the lumbar spine and degenerative disc disease with mild disc bulges at L2-3 and L5-S1 with high intensity zone posterior annulus at L5-S1, mild spinal stenosis greatest at L2-3, and synovitis involving the facet joints at multiple levels.

The Veteran's newly submitted ANG records show that he injured his low back and was diagnosed as having intervertebral disc displacement, lumbago, and disc with lumbar radiculopathy following outpatient treatment in November 2012.  

With respect to the Veteran's application to reopen a previously denied claim of service connection for degenerative disc disease of the lumbosacral spine, including as due to service-connected left ankle arthritis, the Board notes that the evidence which was of record in March 2004 did not indicate that the Veteran's degenerative disc disease of the lumbosacral spine was related to active service or any incident of service, including as due to his service-connected left ankle arthritis.  Despite the Veteran's assertions to the contrary, a review of the record evidence submitted since March 2004 still does not indicate that his degenerative disc disease of the lumbosacral spine is related to active service or any incident of service, including as due to his service-connected left ankle arthritis.  All of the evidence submitted since March 2004 is cumulative or redundant of evidence previously considered by VA in adjudicating the Veteran's claim of service connection for degenerative disc disease of the lumbosacral spine, including as due to service-connected left ankle arthritis.

The Board notes in this regard that there is no evidence, other than the Veteran's statements, in the newly submitted evidence which indicates that his degenerative disc disease of the lumbosacral spine is related to active service, including as due to service-connected left ankle arthritis.  The Veteran is not competent to testify as to the etiology of his degenerative disc disease of the lumbosacral spine as such opinion requires medical expertise.  As noted elsewhere, the first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon, 20 Vet. App. at 79.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness occurred during service is insufficient to require the Secretary to request an examination concerning the contended causal relationship between the Veteran's degenerative disc disease of the lumbosacral spine and active service.  See Waters, 601 F.3d at 1274.  Nor is such evidence sufficient to reopen the previously denied service connection claim for degenerative disc disease of the lumbosacral spine, including as due to service-connected left ankle arthritis.

The Board finally observes that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  In this case, however, there is no reasonable possibility that the newly received evidence would enable rather than preclude reopening the Veteran's previously denied claim of service connection for degenerative disc disease of the lumbosacral spine, including as due to service-connected left ankle arthritis.  Unlike in Shade, there is no evidence in this case - either previously considered in the March 2004 RO decision, which denied the service connection claim for degenerative disc disease of the lumbosacral spine, including as due to service-connected left ankle arthritis, or received since this decision became final - which demonstrates that the Veteran's degenerative disc disease of the lumbosacral spine is related to active service or any incident of service.  Thus, the analysis of new and material evidence claims that the Court discussed in Shade is not applicable to the Veteran's request to reopen his previously denied claim of service connection for degenerative disc disease of the lumbosacral spine, including as due to service-connected left ankle arthritis.  In summary, as new and material evidence has not been received, the previously denied claim of service connection for degenerative disc disease of the lumbosacral spine, including as due to service-connected left ankle arthritis, is not reopened.

Service Connection Claims

The Veteran also contends that he incurred a right ankle disability, plantar fasciitis in the right foot, a skin disability of the back of the head and the feet, a gastrointestinal disability, and residuals of a left buttock strain during active service.  The Veteran contends that he incurred each of these disabilities while serving overseas in Kuwait in support of Operation Iraqi Freedom.

Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because plantar fasciitis of the right foot, a skin disability of the back of the head and feet, a gastrointestinal disability, and an acquired psychiatric disability other than PTSD are not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to these claims.  By contrast, because arthritis is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim of service connection for a right ankle disability to the extent that it includes a claim for arthritis.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

The Veteran's available ANG service treatment records show that, at his ANG enlistment physical examination in August 1990, he denied all relevant pre-service medical history and stated, "I have no medical problems."  Clinical evaluation was normal except for a scar on the right side of his face and mild asymptomatic pes planus.

On ANG periodic physical examination in January 1996, the Veteran denied all relevant medical history.  The in-service examiner stated that there had been "no interval change" in the Veteran's medical history.  Clinical evaluation was completely normal.

On ANG periodic physical examination in June 2001, the Veteran denied all relevant medical history.  Clinical evaluation was completely normal except for surgical scars at the left ankle.

The Veteran reported on a Pre-Deployment Health Assessment in July 2006 that he was in "very good" general health and did not have any medical problems.

On VA general medical examination in May 2008, the Veteran's complaints included drying and itching skin on the back of the head and his arms "and this rash comes and goes," and right ankle instability, giving way "at least two to three times a week," pain "off and on for short periods," stiffness "early in the morning," and weakness.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported a history of skin breakdown during service.  "He is not aware that he had any plantar fasciitis.  However, he mentioned [that] it hurts on the bottom of the left foot on walking but not in the right foot."  He denied any right ankle swelling.  The VA examiner stated, "[The Veteran] mentioned that he had gastritis when he was overseas.  He had belching and heartburn.  He took Prilosec for two months.  Now that he is off the Mobic there are no [gastrointestinal] symptoms.  The only time he gets nauseated is when he gets a headache."  Physical examination showed 2 small 1-2 millimeter (mm) bumps on the left arm, no lesions on the back of the head or the back, a soft, non-tender abdomen with no organomegaly, and no tenderness over the buttocks.  Physical examination of the right ankle showed tenderness on the anterior aspect, no inflammatory sign, no swelling, and reported cracking of the left ankle on repetitive movement.  Physical examination of the feet showed no callouses, tinea, or ulcers, and no pain in the right foot.  X-rays of the sinuses and the right ankle were normal.  The diagnoses included no gastrointestinal diagnosis, no residuals of gluteus maximus strain, and no clinically significant skin lesions.

On VA outpatient treatment in February 2010, the Veteran's complaints included generalized arch and foot pain on both feet which had an insidious onset a few months earlier.  His bilateral foot pain was worse at the end of the day "and with activity."  He described his bilateral foot pain as a dull ache.  The assessment included arch pain.

In January 2012, the Veteran's complaints included scalp lesions on the back of his head.  The VA clinician stated that the Veteran's scalp lesions "have been present since he returned from Kuwait in 2007.  The lesions are sore, but don't drain or bleed. He tried the Selsun Blue that I recommended, but it made the lesions worse."  Objective examination showed erythematous papules on the posterior scalp that were tender to palpation and without drainage.  The Veteran was referred to a VA dermatologist for a consult.

On VA dermatology consult in February 2012, the Veteran's complaints included a history of skin lesions "breaking out" on his scalp.  Objective examination showed scaling and crusted papules on the scalp.  The assessment included pruritus.  The Veteran was prescribed medication and medicated shampoo for his skin.

Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claims of service connection for a right ankle disability, plantar fasciitis of the right foot, a skin disability of the back of the head and the feet, a gastrointestinal disability, to include gastritis, and for residuals of a left buttock strain.  The Veteran contends that he incurred each of these disabilities during active service and experienced continuous disability since his service separation.  The record evidence does not support his assertions regarding in-service incurrence or current disability due to any of these claimed disabilities which could be attributed to active service.  It shows instead that, although the Veteran continues to complain of a right ankle disability, plantar fasciitis of the right foot, a skin disability of the back of the head and the feet, a gastrointestinal disability, to include gastritis, and residuals of a left buttock strain, he does not experience current disability due to any of these claimed disabilities which could be attributed to active service.  For example, the Veteran's service treatment records show no complaints of or treatment for a right ankle disability, plantar fasciitis of the right foot, a skin disability of the back of the head and the feet, a gastrointestinal disability, to include gastritis, or for residuals of a left buttock strain at any time during his multiple periods of active service.  The Board notes in this regard that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

It is not entirely clear from a review of the record evidence when the Veteran allegedly incurred each of these claimed disabilities.  It appears that he contends that he incurred them while deployed to Kuwait in support of Operation Iraqi Freedom.  The Veteran's DD Form 214s show that he was ordered to Kuwait in support of Operation Iraqi Freedom while on active service between July 2006 and November 2007.  This is in accord with information that the Veteran reported on a Pre-Deployment Health Assessment in July 2006 that he was about to be deployed to Kuwait in support of Operation Iraqi Freedom.  Thus, the Board finds it reasonable to conclude that the Veteran contends that he incurred his claimed right ankle disability, plantar fasciitis of the right foot, skin disability of the back of the head and the feet, gastrointestinal disability, to include gastritis, and residuals of a left buttock strain while deployed to Kuwait.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

The Board finds it highly significant that, after the Veteran returned from his overseas deployment to Kuwait in November 2007, the May 2008 VA examiner concluded that the Veteran had no gastrointestinal diagnosis, no residuals of gluteus maximus strain, and no clinically significant skin lesions.  This VA examiner also concluded that the Veteran's right ankle was normal on x-rays.  A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced a right ankle disability, plantar fasciitis of the right foot, a skin disability of the back of the head and the feet, a gastrointestinal disability, to include gastritis, or residuals of a left buttock strain at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of a right ankle disability, plantar fasciitis of the right foot, a gastrointestinal disability, to include gastritis, or residuals of a left buttock strain at any time during the pendency of this appeal.  Although the Veteran has sought treatment for a skin disability of the back of the head since his service separation, it appears that this problem was resolved with post-service VA outpatient treatment.  There also is no evidence of a skin disability of the feet at any time during the appeal period.  In summary, the Board finds that service connection for a right ankle disability, plantar fasciitis of the right foot, a skin disability of the back of the head and the feet, a gastrointestinal disability, to include gastritis, and for residuals of a left buttock strain is not warranted.

The Board finally finds that service connection for right ankle arthritis is not warranted on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  Despite the Veteran's assertions to the contrary, the evidence does not suggest that he experienced right ankle arthritis during active service or within the first post-service year (i.e., by November 2008) such that he is entitled to service connection for this disability on a presumptive basis as a chronic disease.  Id.  As noted elsewhere, the May 2008 VA examiner specifically found that the Veteran's right ankle was normal clinically on x-rays.  Thus, the Board finds that service connection for right ankle arthritis is not warranted on a presumptive basis as a chronic disease.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, the Veteran essentially has contended that his symptoms of a right ankle disability, plantar fasciitis of the right foot, a skin disability of the back of the head and the feet, a gastrointestinal disability, to include gastritis, and residuals of a left buttock strain have been continuous since service.  He asserts that he continued to experience symptoms relating to each of these disabilities after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of any of these claimed disabilities after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including his service-connected left ankle arthritis and non-service-connected degenerative disc disease of the lumbosacral spine.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to the right ankle, right foot, skin, gastrointestinal system, or buttocks.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When the Veteran was examined by VA after service in May 2008, he did not report the onset of right ankle or right foot symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  He instead denied any right ankle problems and stated that he was not aware of any plantar fasciitis of the right foot.  He also denied experiencing any current gastrointestinal symptoms.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

The Veteran filed VA disability compensation claims for service connection for left ankle and lumbosacral spine disabilities in July 2003, shortly after the end of a period of ANG service, but did not claim service connection for a right ankle disability, plantar fasciitis of the right foot, a skin disability of the back of the head and feet, a gastrointestinal, to include gastritis, or residuals of left buttocks strain, or make any mention of any relevant symptomatology.  He did not claim that symptoms of his disorders began in (or soon after) service until he filed his current VA disability compensation claims in November 2007.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings, his previous statements made for treatment purposes, and the record evidence showing no current disability which could be attributed to active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

As new and material evidence has not been received, the previously denied claim of service connection for degenerative disc disease of the lumbosacral spine, including as due to service-connected left ankle arthritis, is not reopened.

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for plantar fasciitis of the right foot is denied.

Entitlement to service connection for a skin disability of the back of the head and the feet is denied.

Entitlement to service connection for a gastrointestinal disability, to include gastritis, is denied.

Entitlement to service connection for residuals of a left buttock strain is denied.


REMAND

The Veteran also contends that he incurred a respiratory disability (which he characterized as allergic rhinitis), migraine headaches, and an acquired psychiatric disability other than PTSD, to include dysthymic disorder (which he characterized as depression), during active service.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

The Board notes initially that the term "Veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2014).  The term "active military, naval, or air service" includes active duty and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (emphasis added).  Active duty for training (ACDUTRA) includes full-time duty in the Armed Forces performed by Reserves for training purposes and includes full-time duty performed by members of the National Guard of any State.  Inactive duty for training (INACDUTRA) generally means duty (other than full-time duty) prescribed for Reserves and duty (other than full-time duty) performed by a member of the National Guard of any State.  38 U.S.C.A. §§ 101(21), 101(23) 101(24) (West 2014); 38 C.F.R. §§ 3.6(a), (c), (d) (2014).

The Board notes that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 1131 (West 2014).  To establish status as a "Veteran" based on "active duty for training," the claimant must establish that he was disabled resulting from an injury or disease incurred in or aggravated during the line of duty during that period; based on "inactive duty for training," the claimant must establish that he was disabled resulting from an injury incurred in or aggravated during the line of duty during that period.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1(d), 3.6 (a), (c), (d); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  

If the claimant does not qualify as a "Veteran" with respect to a particular claim, then the claimant is not entitled to the presumption of soundness or aggravation as to that claim.  See Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Paulson, 7 Vet. App. at 469-471.  Similarly, the claimant is not entitled to the benefit of the legal presumptions pertaining to service connection for certain disabilities.  See Biggins v. Brown, 1 Vet. App. 474, 478 (1991).  

Further, the fact that a claimant has established status as a "Veteran" for purposes of other periods of service does not obviate the need to establish that the claimant also is a "Veteran" for purposes of a period of ACDUTRA and a period of INACDUTRA where, as here, the claims are premised on a period of ACDUTRA and on a period of INACDUTRA.  Mercardo-Martinez v. West, 11 Vet. App. 415, 419 (1998).  The Court has interpreted 38 U.S.C.A. § 101(24) as meaning that ACDUTRA (and INACDUTRA) will not be considered "active military, naval, or air service" unless the claimant previously established service connection for a disability incurred in such service.  See Mercardo-Martinez, 11 Vet. App. at 419; Paulson, 7 Vet. App. at 469-470; Biggins, 1 Vet. App. at 477-478.  Thus, the allocation of service among active duty, ACDUTRA, and INACDUTRA can bring about conclusive results for a claimant with respect to certain medical conditions.

With respect to the Veteran's service connection claim for a respiratory disability, to include allergic rhinitis and sinusitis, the Board notes that the Veteran's service personnel records show that he was diagnosed as having acute maxillary sinusitis while on a period of ACDUTRA in November 2009.  Thus, he is considered a "Veteran" for purposes of establishing service connection for a respiratory disability, to include allergic rhinitis and sinusitis.  The Veteran also was diagnosed as having allergic rhinitis following VA general medical examination in May 2008 (the only VA examination currently of record).  

Unfortunately, the May 2008 VA examiner was not asked to provide and did not provide a medical nexus opinion concerning the contended etiological relationship between the Veteran's respiratory disability, to include allergic rhinitis and sinusitis, and active service.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr, 21 Vet. App. at 303.  Having reviewed the May 2008 VA general medical examination, the Board finds that it is inadequate for purposes of adjudicating the Veteran's service connection claim for respiratory disability, to include allergic rhinitis and sinusitis.  The Board also finds that, on remand, the Veteran should be scheduled for a new VA examination to determine the nature and etiology of his respiratory disability.  See also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.  

With respect to the Veteran's service connection claims for migraine headaches and an acquired psychiatric disability other than PTSD, to include dysthymic disorder, the Board notes that he reported on VA general medical examination in May 2008 that he experienced headaches on the following dates in 2008: January 26, 27, and 29, February 16, March 9 and 20, and April 5 and 18.  The Veteran reported on VA psychiatric examination in May 2008 that he had been diagnosed as having depression in September 2007.  

It is not clear from a review of the Veteran's ANG personnel records whether or not he was on INACDUTRA or ACDUTRA in the ANG on any of these dates, because his duty status will impact his entitlement to service connection for migraine headaches and for an acquired psychiatric disability other than PTSD.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  If, for example, the Veteran was on ACDUTRA in the ANG at the time he experienced either of these disabilities while he was on active service, then VA is obligated to schedule him for appropriate examinations to determine the nature and etiology of both of these disabilities pursuant to the VCAA's duty to assist.  See also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.  By contrast, if the Veteran was on INACDUTRA in the ANG at the time that he experienced either of these disabilities, then the prohibition found in 38 C.F.R. § 3.6(a) against service connection for diseases incurred during a period of INACDUTRA precludes further development of the Veteran's claims.  See 38 C.F.R. § 3.6(a).  Thus, the Board finds that, on remand, the AOJ should contact the ANG and/or the Defense Finance and Accounting Service (DFAS) and obtain a list of all of the Veteran's dates of ACDUTRA and INACDUTRA in the ANG between January 1, 2007, and December 31, 2008.

The AOJ also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a respiratory disability, migraine headaches, or for an acquired psychiatric disability other than PTSD since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his respiratory disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any respiratory disability, to include allergic rhinitis or sinusitis, currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a respiratory disability, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he incurred a respiratory disability (which he characterized as allergic rhinitis) during a period of active duty for training (ACDUTRA) in the Army National Guard (ANG).  The examiner also is advised that the Veteran's ANG records show that he was treated for acute maxillary sinusitis during a period of ACDUTRA in November 2009.

3.  Contact the appropriate Federal records repository (in this case, the U.S. Army National Guard (ANG)) and request a detailed listing of all of the dates that the Veteran was on active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) in the ANG between January 1, 2007, and December 31, 2008.  Please do not request another copy of the Veteran's Army National Guard Retirement Points History Statement.  A copy of any request(s) sent to the appropriate Federal records repository, and any reply, should be included in the claims file.

4.  If, and only if, the ANG does not respond with a detailed listing of all of the dates that the Veteran was on ACDUTRA or INACDUTRA in the ANG between January 1, 2007, and December 31, 2008, or after the time for a response has expired, then contact the Defense Finance and Accounting Service (DFAS) and request that it provide December MMPA prints to show drill dates (02, 20, 22) and active duty (50) dates for the Veteran's service in the ANG between January 1, 2007, and December 30, 2008.  If DFAS is unable to provide these prints, then it should be asked to provide a detailed listing of all of the Veteran's dates of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the ANG between January 1, 2007, and December 30, 2008.  Please do not request that DFAS provide the Veteran's leave and earnings statements.  A copy of any request(s) sent to DFAS, and any reply, should be included in the Veteran's claims file.

5.  If, and only if, the ANG or DFAS does not provide a detailed listing of all of the Veteran's dates of ACDUTRA and INACDUTRA in the ANG between January 1, 2007, and December 30, 2008, then the AOJ should make a formal finding as to all of the Veteran's dates of ACDUTRA and INACDUTRA in the ANG between January 1, 2007, and December 30, 2008.  A copy of any formal finding should be included in the Veteran's claims file.

6.  If, and only if, the ANG, DFAS, or the AOJ determines that the Veteran was on ACDUTRA in the ANG when he experienced migraine headaches on January 26, 27, and 29, 2008, February 16, 2008, March 9 and 20, 2008, and April 5 and 18, 2008, then schedule the Veteran for appropriate examination to determine the nature and etiology of his migraine headaches.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that migraine headaches, if diagnosed, are related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he incurred migraine headaches during a period of active duty for training (ACDUTRA) in the Army National Guard (ANG).  The examiner also is advised that the Veteran contends that he experienced migraine headaches on January 26, 27, and 29, 2008, February 16, 2008, March 9 and 20, 2008, and April 5 and 18, 2008, when he was on ACDUTRA in the ANG.

7.  If, and only if, the ANG, DFAS, or the AOJ determines that the Veteran was on ACDUTRA in the ANG when he was treated for an acquired psychiatric disability other than PTSD in September 2007, then schedule the Veteran for appropriate examination to determine the nature and etiology of his acquired psychiatric disability other than PTSD.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any acquired psychiatric disability other than PTSD currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability other than PTSD, to include dysthymic disorder, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he incurred an acquired psychiatric disability other than PTSD during a period of active duty for training (ACDUTRA) in the Army National Guard (ANG).  The examiner also is advised that the Veteran contends that he was treated for depression in September 2007 while on ACDUTRA in the ANG.

8.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


